Title: Francis Coffyn to the American Commissioners, 9 July 1778: résumé
From: Coffyn, Francis
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Dunkirk, July 9, 1778: I refer you to my letter of yesterday. This is to enclose a certificate from the admiralty court, to counter to some degree Poreau’s insinuations against me. Tomorrow I send three other certificates and if they are insufficient will furnish whatever further proof you require; meanwhile Mr. Amiel will give you particulars.>
